Title: From Thomas Jefferson to William Barton, 23 August 1792
From: Jefferson, Thomas
To: Barton, William



Sir
Monticello Aug. 23. 1792.

I omitted, before my departure from Philadelphia, to enquire into the situation of Doctr. Currie’s suit against Griffin, and must now therefore ask the favor of you to inform me of it by letter, sent to my office. The principal questions are whether there are any probable indications of property in the hands of any of the garnishees, and when we may expect a final judgment against them. Doctr. Currie desires me to inform you that he has received intimations from Griffin of an intention to take the benefit of an insolvent act, and hopes nothing will be omitted which may guard him against the effect of that. I am with great esteem Sir your most obedt humble servt

Th: Jefferson

